CERTIFICATE OF INCORPORATION OF CABLE & CO. (USA), INC. (A Stock Corporation) The undersigned, in order to form a corporation under and pursuant to the provisions of the General Corporation Law of the State of Delaware, does hereby certify and set forth as follows: FIRST: The name of the corporation is: CABLE & CO. (USA), INC. SECOND: The Registered Office of this corporation in the State of Delaware is to be located at 15 East North Street, Dover, Delaware 19901, in the County of Kent. The Registered Agent in charge thereof is Vanguard Corporate Services, Ltd. THIRD: The purpose of the corporation is to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of Delaware. FOURTH: The total number of shares which the corporation is authorized to issue is One Thousand Five Hundred (1,500), all of which shall be without par value. FIFTH: The name and address of the incorporator are as follows: Name Address Fred Larison 309 Hamilton Street Albany, New York12210 I, THE UNDERSIGNED, for the purpose of forming a corporation under the laws of the State of Delaware, do make, file and record this Certificate of Incorporation, and do hereby certify that the facts herein stated are true, and I have accordingly hereunto set my hand this 8th day of November, 1994. /s/ Fred Larison Fred Larison, Incorporator STAM1-851908-1A CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION BEFORE PAYMENT OF ANY PART OF THE CAPITAL OF CABLE & CO. (USA), INC. It is hereby certified that: 1. The name of the corporation (hereinafter called the “Corporation”) is CABLE & CO. (USA), INC. 2. The Corporation has not received any payment for any of its stock. 3. The certificate of incorporation of the Corporation is hereby amended by striking out Article FIRST thereof and by substituting in lieu of said Article the following new Article: “The name of the Corporation is CABLE & CO WORLDWIDE, INC.” 4. The amendment of the certificate of incorporation of the Corporation herein certified was duly adopted, pursuant to the provisions of Section 241 of General Corporation Law of the State of Delaware, by at least a majority of the directors who have been elected and qualified. Signed on December 19, 1994 /s/ Alan Kandall Alan Kandall, Director /s/ David Albahari David Albahari, Director RESTATED CERTIFICATE OF INCORPORATION OF CABLE & CO WORLDWIDE, INC. Pursuant to the provisions of Section 241 and Section 245 of the General Corporation Law of the State of Delaware. the undersigned being the duly elected directors of the Corporation, as hereinafter defined, hereby certify as follows: 1. The name of the corporation is Cable & Co Worldwide, Inc. (the “Corporation”).The name under which the Corporation was formed is Cable & Co. (USA), Inc. 2. The Corporation has not received any payment for any of its stock. 3. The Certificate of Incorporation of the Corporation was filed in the office of the Secretary of State on November 10, 1994 and amended on December 22, 1994. 4. The Certificate of Incorporation, as heretofore amended is hereby amended or changed as follows to effect one or more of the amendments or changes authorized by the Delaware General Corporation Law: (a) To change Article SECOND relating to the registered office and registered agent of the Corporation. (b) To add provisions, as set forth in Article THIRD, relating to the corporate purposes and activities of the Corporation. (c) To change Article FOURTH: (i) to increase the aggregate number of shares which the Corporation shall have authorized to issue by authorizing 198,500 additional shares, to change the Shares form no par value to par value $.01 per share, and to fix the number of the shares of each class; and (ii) to grant authority to the Board of Directors to establish and designate various series of preferred stock (the “Preferred Stock”) and fix the number of shares and relative rights, preferences and limitations as between series. (d) To add provisions, as set forth in Article FIFTH, relating to the rights of the holders of securities of the Corporation to purchase or receive securities of the Corporation. (e) To add provisions, as set forth in Article SIXTH, with respect to the amendment or repeal of the Corporation’s Bylaws. (f) To add provisions, as set forth in Article SEVENTH, relating to transactions between a director and the Corporation. (g) To add provisions, as set forth in Article EIGHTH, relating to a reorganization of the Corporation. (h) To add provisions, as set forth in Article NINTH, relating to the indemnification of directors of the Corporation. (i) To add provisions, as set forth in Article TENTH, relating to the personal liability of directors to the Corporation and its stockholders. (j) To add provisions, as set forth in Article ELEVENTH, relating to the amendment of the Certificate of Incorporation. 5. To accomplish the foregoing amendments, Articles SECOND, THIRD, and FOURTH of the Certificate of Incorporation of the Corporation, relating to the registered office and agent of the Corporation, the corporate purposes and activities of the Corporation, the aggregate number of shares which the Corporation is authorized to issue, the par value thereof and the Classes into which the shares’ are divided, respectively, are hereby amended to read as set forth in the same numbered articles of the Certificate of Incorporation as hereinafter restated and new Articles FIFTH, SIXTH, SEVENTH, EIGHTH, NINTH, TENTH, and ELEVENTH, relating to the matters set forth in paragraph 2(d) through paragraph 2(j) above, are hereby added as set forth in the Certificate of Incorporation as hereinafter restated. 6. The restatement of the Certificate of Incorporation of the Corporation herein certified was duly adopted, pursuant to the provisions of Section 241 of the General Corporation Law of the State of Delaware, by at least a majority of the directors who have been elected and qualified. 7. The text of the Certificate of Incorporation of the Corporation is hereby restated as further amended or changed herein to read in full as follows: FIRST: The name of the corporation Cable & Co. Worldwide, Inc. (the “Corporation”). SECOND: The address of the Corporation’s registered office in the State of Delaware is 32 Loockerman Square, Suite L-100, City of Dover, County of Kent, and its registered agent at such address is The Prentice-Hall Corporation System, Inc. THIRD: The purpose of the Corporation is to engage in any lawful act or activities for which corporations may be organized under the General Corporation Law of Delaware, including but not limited to the wholesale and retail sale of footwear and apparel. FOURTH: The total number of shares of stock which the Corporation shall have authority to issue is two hundred thousand (200,000) which shall consist of (i) one hundred twenty thousand (120,000) shares of common stock, $.01 par value per share (the “Common Stock”), and (ii) eighty thousand (80,000) shares of preferred stock, $.01 par value per share (the “Preferred Stock”). PART A COMMON STOCK l. Each share of Common Stock issued and outstanding shall be identical in all respects one with the other, and no dividends shall be paid on any shares of Common Stock unless the same dividend is paid on all shares of Common Stock outstanding at the time of such payment, 2. Except for and subject to those rights expressly granted to the holders of the Preferred Stock, or except as may be provided by the General Corporation Law of the State of Delaware, the holders of Common Stock shall have exclusively all other rights of stockholders including, but not by way of limitation, (i) the right to receive dividends, when, as and if declared by the Board of Directors out of assets lawfully available therefor, and (ii) in the event of any distribution of assets upon liquidation, dissolution or winding up of the Corporation or otherwise, the right to receive ratably and equally all the assets and funds of the Corporation remaining after payment to the holders of the Preferred Stock of the specific amounts which they are entitled to receive upon such liquidation, dissolution or winding up of the Corporation as herein provided. 3. Each holder of shares of Common Stock shall be entitled to one vote for each share of such Common Stock held by such holder, and voting power with respect to all classes of securities of the Corporation shall be vested solely in the Common Stock, other than as specifically provided in the Corporation’s Certificate of Incorporation, as it may be amended, or any resolutions adopted by the Board of Directors pursuant thereto, with respect to the Preferred Stock. PART B PREFERRED STOCK Authority is hereby vested in the Board of Directors of the Corporation to provide for the issuance of Preferred Stock and in connection therewith to fix by resolution providing for the issue of such series, the number of shares to be included and such of the preferences and relative participating, optional or other special rights and limitations of such series, including, without limitation, rights of redemption or conversion into Common Stock, to the fullest extent now or hereafter permitted by the General Corporation Law of the State of Delaware. Without limiting the generality of the foregoing paragraph, the authority of the Board of Directors with respect to each series of Preferred Stock shall include, without limitation, the determination of any of the following matters: a. the number of shares constituting such series and the designation thereof to distinguish the shares of such series from the shares of all other series; b. the rights of holders of shares of such series to receive dividends thereon and the dividend rates, the conditions and time of payment of dividends, the extent to which dividends are payable in preference to, or in any other relation to, dividends payable on any other class or series of stock, and whether such dividends shall be cumulative or noncumulative; c. the terms and provisions governing the redemption of shares of such series, if such shares are to be redeemable; d. the terms and provisions governing the operation of retirement or sinking funds, if any; e. the voting power of such series, whether full, limited or none; f. the rights of holders of shares of such series upon the liquidation, dissolution or winding up of, or upon distribution of the assets of, the Corporation; g. the rights, if any, of holders of shares of such series to convert such shares into, or to exchange such shares for, any other class of stock, or of any series thereof, and the prices or rates for such conversions or exchanges, and any adjustments thereto; and h. any other preferences and relative, participating, optional or other special rights, qualifications, limitations or restrictions of such series. The shares of each series of Preferred Stock may vary from the shares of any other series of Preferred Stock as to any of such matters. FIFTH: No owner or holder of a security of the Corporation shall be entitled as a matter of right to purchase or receive any security of the Corporation now or hereafter authorized except as and to the extent that the Board of Directors in its absolute discretion may determine. Any security of the Corporation may be disposed of by the Corporation to such persons and upon such terms as may be specified by the Board or Directors or as may be specified pursuant to authority granted by the Board of Directors. The word “security” means a share of any class, any evidence of indebtedness, any right to purchase or receive any such share or evidence of indebtedness or any instrument convertible into or containing a right to purchase or receive any such share or evidence of indebtedness, or, without limiting the generality of the foregoing, any instrument commonly known at the time as a “security.” SIXTH: In furtherance and not in limitation of the power conferred by statute, the Board of Directors is expressly authorized to make, alter, amend or repeal the By-Laws of the Corporation, provided that any By-Laws made, altered, amended or repealed by the Board of Directors may be altered, amended or repealed, and any By-Laws may be made, by the stockholders of the Corporation. SEVENTH: A director of the Corporation shall not in the absence of fraud be disqualified by his office from dealing or contracting with the Corporation either as a vendor, purchaser or otherwise nor in the absence of fraud shall a director of the Corporation be liable to account to the Corporation for any profit realized by him from or through any transaction or contract of the Corporation by reason of the fact that he, or any firm of which he is a member or any corporation of which he is an officer, director or stockholder, was interested in such transaction or contract if such transaction or contract has been authorized, approved or ratified in the manner provided in the General Corporation Law of Delaware for authorization, approval or ratification of transactions or contracts between the Corporation and one or more of its directors or officers, or between the Corporation and any other corporation, partnership, association, or other organization in which one or more of its directors or officers are directors or officers, or have a financial interest. EIGHTH: Whenever a compromise or arrangement is proposed between this Corporation and its creditors or any class of them and/or between this Corporation and its stockholders or any class of them, any court of equitable jurisdiction within the State of Delaware may, on the application in a summary way of this Corporation or of any creditor or stockholder thereof or on the application of any receiver or receivers appointed for this Corporation under the provisions of §291 of Title 8 of the Delaware Code or on the application of trustees in dissolution or of any receiver or receivers appointed for this Corporation under the provisions of §279 of Title 8 of the Delaware Code order a meeting of the creditors or class of creditors, and/or of the stockholders or class of stockholders of this Corporation, as the case may be, to be summoned in such manner as the said court directs. If a majority in number representing three fourths in value of the creditors or class of creditors, and/or of the stockholders or class of stockholders of this Corporation, as the case may be, agree to any compromise or arrangement and to any reorganization of this Corporation as consequence of such compromise or arrangement, the said compromise or arrangement and the said reorganization shall, if sanctioned by the court to which the said application has been made, be binding on all the creditors or class of creditors and/or on all the stockholders or class of stockholders, of this Corporation, as the case may be, and also on this Corporation. NINTH: The Corporation shall, to the fullest extent permitted by Section 145 of the Delaware General Corporation Law, as amended from time to time and Supplemented, indemnify any and all persons whom it shall have power to indemnify under said section from and against any and all of the expenses, liabilities, or other matters referred, to in or covered by said sections, and the indemnification provided for herein shall not be deemed exclusive of any other rights to which those indemnified may be entitled under any By-Law, agreement, vote of stockholders or disinterested directors or otherwise, both as to action in his or her official capacity and as to acts in another capacity while holding such office, and shall continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person. TENTH: The directors of the Corporation shall not be personally liable to the Corporation or its stockholders for monetary damages for breach of fiduciary duty as a director, except for liability (i) for any breach of the director’s duty of loyalty to the Corporation or its stockholders, (ii) for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, (iii) under Section 174 of the General Corporation Law of the State of Delaware, or (iv) for any transaction from which the director derived any improper personal benefit. Any repeal or modification of the foregoing sentence by the stockholders of the Corporation shall not adversely affect any right or protection of a director of the Corporation existing at the time of such repeal or modification with respect to acts or omissions occurring prior to such repeal or modification. ELEVENTH: The Corporation reserves the right to amend, alter, change or repeal any provision contained in this Certificate of Incorporation, in the manner now or hereafter prescribed by statute, and all rights conferred upon stockholders herein are granted subject to this reservation. [Space intentionally left blank. Signatures on following page.] IN WITNESS WHEREOF, the undersigned have subscribed this document on the date set forth below and do hereby affirm, under the penalties of perjury, that the statements contained therein have been examined by the undersigned and are true and correct. Date: February 14, 1995 /s/ Alan Kandall Alan Kandall, Director /s/ David Albahari David Albahari, Director CERTIFICATE OF THE VOTING POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE, PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS, AND THE QUALIFICATIONS, LIMITATIONS AND RESTRICTIONS THEREOF, WHICH HAVE NOT PEEN SET FORTH IN THE CERTIFICATE OF INCORPORATION OR IN ANY AMENDMENT THERETO, OF THE SERIES A PREFERRED STOCK OF CABLE
